271 F.2d 900
Ann CHERUBINI, Ad Prosequendum and as General Administratrixof the Estate of Peter John Cherubini, Deceased, Appellant,v.James SZILAGYI and Arthur S. Carr.
No. 12916.
United States Court of Appeals Third Circuit.
Argued Oct. 29, 1959.Decided Nov. 10, 1959.

Jerome S. Lieb, Newark, N.J.  (Harkavy & Lieb, Newark, N.J., of counsel with appellant, on the brief), for appellant.
Victor C. Hansen, Newark, N.J.  (Mead, Gleeson, Hansen & Pantages and Joseph A. Clarken, Jr., Newark, N.J., on the brief), for appellee.
Before GOODRICH and KALODNER, Circuit Judges, and WOOD, District judge.
PER CURIAM.


1
This is an appeal from a judgment for the defendant in a negligence case.  The plaintiff's intestate was hurt and subsequently died as a result of a collision with a car driven by defendant.  There is no question of law involved.  The only issues are those of fact.  The plaintiff argues that the defendant's testimony should not be believed.  This was a jury question; the jury answered it in defendant's favor and the trial judge denied the motion for a new trial.  There is no basis for reversal.


2
The judgment of the district court will be affirmed.